IN THE
            ARIZONA COURT OF APPEALS
                            DIVISION ONE


                         In re the Marriage of:

          DIANE KAY EANS-SNODERLY, Petitioner/Appellant,

                                    v.

        MICHAEL CHARLES SNODERLY, Respondent/Appellee.

                       No. 1 CA-CV 18-0447 FC
                            FILED 8-18-2020


          Appeal from the Superior Court in Maricopa County
                         No. FC 2005-070898
             The Honorable Lisa Ann VandenBerg, Judge

      JURISDICTION ACCEPTED; RELIEF GRANTED IN PART
                 VACATED AND REMANDED


                              COUNSEL

Pangerl Law Firm PLLC, Phoenix
By Regina M. Pangerl
Counsel for Petitioner/Appellant

Owens & Perkins PC, Scottsdale
By Max Nicholas Hanson
Counsel for Respondent/Appellee
                    EANS-SNODERLY v. SNODERLY
                         Opinion of the Court



                                 OPINION

Judge Michael J. Brown delivered the opinion of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Lawrence F. Winthrop
joined.


B R O W N, Judge:

¶1            Diane Kay Eans-Snoderly (“Wife”) appeals the superior
court’s order granting summary judgment in favor of Michael Charles
Snoderly (“Husband”) on her petition for contempt and motion to enforce
matters relating to a consent decree of dissolution. The issues we address
are (1) whether the court had jurisdiction to consider Wife’s petition insofar
as it sought contempt remedies for Husband’s failure to pay the balance of
his equalization debt, and (2) whether her petition and motion were barred
by Arizona’s judgment renewal statute or by laches. Because we conclude
the court erred in granting summary judgment, we vacate the court’s order
and remand for further proceedings.

                             BACKGROUND

¶2            After Wife petitioned for divorce, the parties mediated their
disputes, resulting in an agreement addressing their “community and
separate property and obligations.” Under the agreement, which was
incorporated into a consent decree of dissolution entered in 2006, the
community business, Snoderly Distributing, Inc., was awarded to
Husband, and Wife was awarded a $300,000 equalization payment. The
decree ordered Husband to maintain the business as a going concern and
keep a life insurance policy in place until the equalization debt was fully
paid.1 The decree further stated that Husband would pay Wife his share of
the proceeds from the sale of the marital residence, less $50,000, and then
make monthly installment payments on the remaining balance. The
agreement, however, left the amount and duration of the monthly
installment payments blank, along with the date when interest would start

1      The agreement states that the requirement for Husband to maintain
insurance applies “[i]f necessary.” While it is not entirely clear what this
contingency means in context, Husband has not argued it has any effect on
this appeal.



                                      2
                    EANS-SNODERLY v. SNODERLY
                         Opinion of the Court

accruing. If Husband failed to pay the debt, the decree stated that Wife
could file a contempt action.

¶3            In January 2007, the parties signed a handwritten agreement
addressing, among other things, additional payment terms for the $300,000
equalization debt. Husband agreed (1) he would pay $5,000 per month to
Wife beginning 30 days after closing on the sale of the marital residence,
and (2) by February 2, 2007, he would name Wife as the beneficiary on his
life insurance policy up to the amount still owing on the equalization debt.
Husband paid Wife $70,000 from the sale of the marital residence in June
2007 and $5,000 per month from July 2007 through November 2009. He
then made two more partial payments in December 2009 and January 2010,
according to Wife’s calculations. In May 2015, Husband filed for personal
bankruptcy, and a discharge was entered a few months later; according to
Wife, however, the equalization debt was not discharged.

¶4             Wife took no further court action to collect the remaining debt
until October 2015, when she filed the 2007 agreement with the superior
court under Arizona Rule of Family Law Procedure (“Rule”) 69.2 In
December 2016, Wife filed a “post-decree petition for contempt and motion
to enforce Rule 69 agreement,” later amended in August 2017 (referred to
hereinafter as the “Petition” unless otherwise noted). Wife asked the court
to find Husband in contempt for (1) failing to pay the balance of the
equalization debt, and (2) failing to maintain the business as a going
concern by transferring it to a third party without her knowledge. She
alleged Husband owed her $81,250 plus interest, for a total of $136,161.35,
as of October 31, 2016. Wife also sought an order compelling Husband to
fund the life insurance policy as he previously agreed, or alternatively, to
provide other equitable relief to remedy his failure to comply with that
agreement.

¶5           Husband moved for summary judgment, asserting the
judgment renewal limitations period in A.R.S. § 12-1551 barred Wife’s
Petition because his last installment payment was due on April 30, 2011,
and Wife filed the Petition after the five-year period for renewing or
enforcing judgments. Husband also raised a laches defense.



2    Although Rule 69 has been amended since the parties’ 2007 agreement,
the Rule has consistently stated that an agreement is binding if it is in
writing.




                                      3
                     EANS-SNODERLY v. SNODERLY
                          Opinion of the Court

¶6             The superior court granted Husband’s motion, concluding
the judgment renewal statute barred Wife’s Petition on the outstanding
debt. In denying Wife’s subsequent motion to amend the judgment, the
court (1) clarified that § 12-1551 applied because the $300,000 award was
not for spousal maintenance, and (2) found that laches also barred the
Petition. The court awarded attorneys’ fees and costs to Husband and
entered a final judgment. Wife filed a timely notice of appeal. We later
issued an order directing the parties to provide supplemental briefing on
whether the superior court had jurisdiction to consider Wife’s petition for
contempt based on Husband’s failure to pay the full amount of his
equalization debt.

                               DISCUSSION

¶7            Summary judgment is appropriate only if no genuine dispute
of material fact exists and the moving party is entitled to judgment as a
matter of law. Ariz. R. Fam. Law P. 79(a). We review the grant of summary
judgment de novo, considering the facts and any inferences drawn from
those facts in the light most favorable to the party opposing the motion.
Tierra Ranchos Homeowners Ass’n v. Kitchukov, 216 Ariz. 195, 199, ¶ 15 (App.
2007). We also review the interpretation of a statute de novo. Jensen v.
Beirne, 241 Ariz. 225, 228, ¶ 9 (App. 2016). We review the superior court’s
decision on laches for an abuse of discretion. Rash v. Town of Mammoth, 233
Ariz. 577, 583, ¶ 17 (App. 2013).

       A.     Jurisdiction—Petition for Contempt

¶8            In seeking to enforce the terms of the consent decree and the
Rule 69 agreement, Wife’s Petition requested, inter alia, that the court find
Husband in contempt for failing to finish paying the equalization debt and
failing to maintain the business as a going concern. The law is clear that
this court lacks jurisdiction “over an appeal from a civil contempt
adjudication.” Danielson v. Evans, 201 Ariz. 401, 411, ¶ 35 (App. 2001). Thus,
we do not have jurisdiction to consider Wife’s appeal of the superior court’s
ruling denying her petition for contempt. In our discretion, however, we
will treat Wife’s appeal from the court’s ruling as a petition for special
action and accept jurisdiction. See id.

¶9              We next decide whether the superior court had jurisdiction to
enter the order from which this appeal was taken. See Bates & Springer of
Ariz., Inc. v. Friermood, 109 Ariz. 203, 204 (1973). “In Arizona, dissolution of
marriage proceedings are creatures of statute, and jurisdiction to decide
such cases is conferred on the courts by the legislature.” In re Marriage of


                                       4
                     EANS-SNODERLY v. SNODERLY
                          Opinion of the Court

Waldren, 217 Ariz. 173, 175, ¶ 8 (2007); accord Weaver v. Weaver, 131 Ariz. 586,
587 (1982) (“Title 25 defines the boundaries of a dissolution court’s
jurisdiction, and the court may not exceed its jurisdiction even when
exercising its equitable powers.”). Thus, the issue here is whether Wife’s
petition for contempt falls within the jurisdictional boundaries of Title 25.

¶10           In 1973, our legislature adopted A.R.S. § 25-317, which
provides in relevant part:

       A. To promote amicable settlement of disputes between
       parties to a marriage, the parties may enter into a written
       separation agreement containing provisions for disposition of
       any property owned by either of them, maintenance of either
       of them, and support, custody and parenting time of their
       children.

       ....

       D. If the court finds that the separation agreement is not
       unfair as to disposition of property . . . , the separation
       agreement shall be set forth or incorporated by reference in
       the decree of dissolution or legal separation and the parties
       shall be ordered to perform them.

       ....

       E. Terms of the agreement set forth or incorporated by
       reference in the decree are enforceable by all remedies available for
       enforcement of a judgment, including contempt.

(Emphasis added.)3 To our knowledge, the meaning of § 25-317(E) has not
been previously interpreted in any reported decision, except to recognize
the constitutional prohibition of ordering imprisonment for nonpayment of
property settlement payments. See infra ¶¶ 11–13. But the statute’s
language yields only one reasonable meaning; it unambiguously provides
that the terms of a written separation agreement are enforceable by all
remedies available to enforce judgments, including contempt. See Glazer v.
State, 237 Ariz. 160, 163, ¶ 12 (2015) (“If the statute is subject to only one
reasonable interpretation, we apply it without further analysis.”). The
legislature could have qualified that language by creating exceptions or

3      The parties do not dispute that their negotiated consent decree
constitutes a written separation agreement within the scope of A.R.S. § 25-
317.


                                        5
                     EANS-SNODERLY v. SNODERLY
                          Opinion of the Court

otherwise limiting the scope of this provision such that terms related to
property settlements would not be included, but it did not do so. See State
Farm Mut. Auto. Ins. Co. v. White, 231 Ariz. 337, 341, ¶ 14 (App. 2013) (“We
‘will not read into a statute something which is not within the manifest
intent of the legislature as indicated by the statute itself.’” (citation
omitted)).

¶11             We recognize that both our supreme court and this court have
held that property settlement payments cannot be enforced by contempt
proceedings. See, e.g., Proffit v. Proffit, 105 Ariz. 222, 224–25 (1969); Masta v.
Lurie ex rel. Superior Court, 22 Ariz. App. 170, 171 (1974); Danielson, 201 Ariz.
at 411, ¶ 37. In Proffit, the superior court found the defendant wife in
contempt because she failed to pay her husband money she owed him
under the divorce decree. 105 Ariz. at 223–24. The court’s contempt order
stated that wife was “subject to such punishment as the court may impose,
including incarceration in the County Jail for such period of time as the
court may deem equitable and just in the premises.” Id. at 224. Our
supreme court held that the contempt order violated Article 2, Section 18 of
the Arizona Constitution, which prohibits imprisonment for failure to pay
a debt. Id. at 224–25. Comparing wife’s situation to an earlier case, the court
commented that unlike alimony and support payments, property
settlement payments “may not be enforced by contempt proceedings.” Id.
(citing Stone v. Stidham, 96 Ariz. 235, 237–38 (1964)). The court added that
the decree’s provision directing wife to pay husband a sum of money
“should be treated like any other judgment.” Id. at 225. Our supreme court
has not opined on the effect of the later-adopted § 25-317(E) on its analysis
or holding in Proffit.

¶12           In Masta, we considered whether the superior court had the
power to incarcerate the husband after finding him in contempt for failing
to pay certain community debts. 22 Ariz. App. at 170. Noting the recent
adoption of § 25-317(E), we stated that the legislature “intended to allow a
property settlement agreement incorporated into a decree of dissolution to
be enforced by all former[ly] available remedies, including contempt as it
has been used and interpreted in this State” but that the legislature did not
intend to “invalidate the provisions of Article 2, Section 18 of the Arizona
Constitution and all of the prior Arizona case law.” Id. at 171. We therefore
concluded the superior court could not incarcerate the husband for
contempt. Id. We did not address whether the superior court lacked
jurisdiction to consider husband’s failure to pay as part of a contempt
proceeding or whether the court could utilize other remedies to compel
payment. See id. In Danielson, citing Proffit and Masta, we held that the
superior court lacked jurisdiction to hold the husband in contempt for


                                        6
                     EANS-SNODERLY v. SNODERLY
                          Opinion of the Court

failure to pay military retirement benefits to his wife. 201 Ariz. at 411–12,
¶¶ 37–38.

¶13            These cases are distinguishable from the present case. Proffit
was decided in 1969, four years before the legislature adopted § 25-317(E).
And neither Masta nor Danielson addressed whether the superior court had
jurisdiction, under the plain language of § 25-317(E), to consider a petition
for contempt relating to nonpayment of an obligation incurred under a
separation agreement.

¶14            If we agreed with Husband’s position that the superior court
lacked jurisdiction over Wife’s petition for contempt, we would have to
conclude that when the legislature adopted § 25-317(E), it merely codified
the existing common law—a law already binding upon the courts. See
A.R.S. § 1-201 (“The common law only so far as it is consistent with and
adapted to the natural and physical conditions of this state and the
necessities of the people thereof, and not repugnant to or inconsistent with
the Constitution of the United States or the constitution or laws of this state,
or established customs of the people of this state, is adopted and shall be
the rule of decision in all courts of this state.”). We cannot presume the
legislature only intended to maintain the status quo when it adopted § 25-
317(E); instead, we presume that all words in a statute have a substantive,
meaningful purpose. See Nicaise v. Sundaram, 245 Ariz. 566, 568, ¶ 11 (2019)
(“A cardinal principle of statutory interpretation is to give meaning, if
possible, to every word and provision so that no word or provision is
rendered superfluous.”). Here, that purpose was to provide the superior
court with broad authority to enforce separation agreements, as evidenced
by the phrase “all remedies available for enforcement of a judgment,
including contempt.” A.R.S. § 25-317(E); cf. Ariz. R. Fam. Law P. 92(a)(1)
(authorizing courts to use civil contempt sanctions “for compelling
compliance with a court order or for compensating a party for losses
because of a contemnor’s failure to comply with a court order”).

¶15           As directed by the legislature, the superior court has
jurisdiction over petitions for contempt that seek to enforce the terms of a
settlement agreement. But because statutes must be read in a manner to
avoid constitutional conflicts, Lagerman v. Ariz. State Ret. Sys., 248 Ariz. 504,
507, ¶ 13 (2020), the remedy of contempt provided by § 25-317(E) is subject
to the narrow exception that incarcerating a party for his or her
nonpayment of a debt would violate our constitution. See Proffit, 105 Ariz.
at 224. Accordingly, we hold that § 25-317(E) gives the court jurisdiction to
consider a petition for contempt for a spouse’s failure to comply with the
terms of a separation agreement, including an obligation for payment of


                                       7
                    EANS-SNODERLY v. SNODERLY
                         Opinion of the Court

money, except the court cannot order incarceration for such nonpayment.
See Waldren, 217 Ariz. at 178, ¶ 24 (recognizing that in the context of
dissolution actions, “the legislature has the power to circumscribe the
courts’ jurisdiction”); cf. Ariz. R. Fam. Law P. 92(e) (authorizing a court to
impose appropriate sanctions for obtaining compliance, including “seizure
of property, attorney fees, costs, compensatory or coercive fines,”
incarceration, and other coercive sanctions “permitted by law,” as long as
the order includes a purge provision).

       B.     Judgment Renewal Statute

¶16            We next consider whether A.R.S. § 12-1551 barred Wife’s
Petition (1) seeking to hold Husband in contempt for his failure to pay the
remaining equalization debt and maintain the business as a going concern,
and (2) requesting enforcement of the Rule 69 agreement, which required
Husband to list her as a beneficiary on a life insurance policy with a value
equal to the amount of the remaining debt. The superior court concluded
that § 12-1551 barred Wife’s Petition because more than five years had
passed since entry of the decree and the Rule 69 agreement. At the time of
Wife’s Petition, § 12-1551(B) stated:

       An execution or other process shall not be issued on a
       judgment after the expiration of five years from the date of its
       entry unless the judgment is renewed by affidavit or process
       pursuant to § 12-1612 or an action is brought on it within five
       years from the date of the entry of the judgment or of its
       renewal.4

By definition, this statute applies only to a judgment “upon which
execution or like process may be sought.” Jensen, 241 Ariz. at 229, ¶ 13. In
Jensen, we distinguished between a decree ordering “payment of a specific
amount of money due at a certain time” and a decree mandating equitable
real property distributions. Id. at 228, ¶¶ 11–12. The judgment renewal
statute applies to the former but not the latter, because equitable real
property distributions “are not judgments for payments of sums certain or
judgments enforcing property liens.” Id. at ¶ 10.

¶17           Husband contends the $300,000 equalization debt was a
specific, enforceable money judgment subject to the five-year renewal
period in § 12-1551. But even though the decree specified the amount of the


4     Effective August 3, 2018, the renewal period is now ten years. See
2018 Ariz. Sess. Laws, ch. 36, § 1 (2d Reg. Sess.).


                                      8
                     EANS-SNODERLY v. SNODERLY
                          Opinion of the Court

equalization payment due to Wife, it did not specify with certainty how or
when that debt was to be paid. The decree plainly contemplated that after
the marital residence was sold and the proceeds distributed, Husband
would pay the equalization amount in future installment payments of
unspecified amounts and at an unspecified interest rate. To further protect
Wife’s right to future payments, the decree included the life insurance
provision. Until the terms of payment were fleshed out in the Rule 69
agreement, the entire $300,000 debt was not due immediately upon entry of
the decree and Wife had no right to execute on the $300,000 judgment. The
statute of limitations in § 12-1551 does not begin to run until such a right
exists. Cf. Groves v. Sorce, 161 Ariz. 619, 621 (App. 1989) (holding a statute
of limitations “does not begin to run against a judgment if it is not suable”).

¶18           For similar reasons, we reject Husband’s argument that
because § 12-1551 applies to each installment payment as it came due, Wife
is barred from collecting payments more than five years past due. In
Johnson v. Johnson, 195 Ariz. 389, 391–92 (App. 1999), we held that the five-
year renewal limitation begins on the due date of each installment payment.
But as noted above, the consent decree here did not specify the amounts of
the installment payments or when they were to begin. The limitations
period could not begin to run because the terms of the payment were not
delineated.

¶19            Husband argues the Rule 69 agreement specified the payment
due date, thus making the judgment enforceable and subject to § 12-1551.
The Rule 69 agreement stated the first installment payment was due 30 days
after the sale of the marital residence closed. Although the agreement did
not specify a closing date, Husband offered a warranty deed signed on
April 30, 2007, as evidence of the closing date. This, he asserts, means that
Wife had until April 30, 2016, to enforce the judgment and thus her
December 1, 2016, Petition was untimely.

¶20            Husband’s argument is based on the thought that the Rule 69
agreement was a judgment, subject to renewal under § 12-1551. As
applicable here, however, a judgment is “a decree or an order from which
an appeal lies.” Ariz. R. Fam. Law P. 78(a)(1); accord Ariz. Farmers Prod.
Credit Ass’n v. Stewart Title & Tr. of Tucson, 24 Ariz. App. 5, 7 (1975) (holding
that “judgment” as used in § 12-1551 has the same meaning as in Arizona
Rule of Civil Procedure 54(a), i.e., “a decree and an order from which an
appeal lies”). And the parties never submitted the Rule 69 agreement to the
court to have it incorporated into an amended decree. Therefore, even if
the Rule 69 agreement established the payment terms, it is not a judgment.
Without the necessary “judgment,” the judgment renewal statute does not


                                       9
                     EANS-SNODERLY v. SNODERLY
                          Opinion of the Court

apply. The superior court therefore erred in granting Husband’s motion
for summary judgment based on § 12-1551.5

¶21            Further, in denying Wife’s Petition, the superior court did not
address Wife’s claims that Husband failed to maintain the business and
name Wife as beneficiary of the life insurance policy until he had paid her
in full. To the extent the court relied on § 12-1551 in dismissing these claims,
it erred because Husband’s obligations to maintain the business and keep a
life insurance policy in place are equitable directives, not money judgments
“upon which execution or like process may be sought.” Jensen, 241 Ariz. at
229, ¶ 13. On remand, the court should address and resolve the merits of
these claims.

       C.     Laches Defense

¶22          In the superior court, Husband claimed that the equitable
defense of laches barred Wife’s Petition. To prevail on this defense,
Husband had to show that Wife unreasonably delayed asserting her claims
and he was prejudiced by the delay. See Flynn v. Rogers, 172 Ariz. 62, 66
(1992).

¶23            Husband asserted that Wife unreasonably delayed filing her
Petition until seven years after he made his last payment, in January 2010.
Wife countered that Husband asked her to wait to seek relief while he
sought a loan and then until completion of his bankruptcy proceedings.
Wife also presented evidence that Husband appeared to continue running
the business after he stopped making payments, rendering her unaware of
any alleged business failure or transfer of ownership.

¶24          Wife also offered evidence that in 2016, Robert Scalf, who
eventually took over the business, contacted Wife on Husband’s behalf.
Through Scalf, Husband acknowledged he still owed Wife for her share of


5       Husband has waived his alternative argument, raised for the first
time on appeal, that Wife’s Petition is barred because it exceeded the six-
year statute of limitations applicable to written contracts for payment of a
debt. See A.R.S. § 12-548(A); Uyleman v. D.S. Rentco, 194 Ariz. 300, 302, ¶ 10
(App. 1999) (recognizing that a statute of limitation defense is waived if not
timely asserted). Similarly, even assuming its applicability here, Husband
has waived any claim that the one-year limitation on contempt proceedings
set forth in A.R.S. § 12-865(A) would bar Wife’s Petition because he did not
raise it in the superior court. See Uyleman, 194 Ariz. at 302, ¶ 10.



                                      10
                     EANS-SNODERLY v. SNODERLY
                          Opinion of the Court

the business and was trying to settle this debt and make payment plans.
After this communication, Husband began paying Wife $250 per month.
Wife filed her Petition two months after Husband stopped making the $250
monthly payments.

¶25            Although much of this evidence related to payment of the
equalization debt, material disputed facts exist about the reasonableness of
Wife’s delay in raising all her claims and whether Husband’s conduct and
partial payments caused Wife to delay filing her Petition. Wife’s delay in
seeking enforcement may not be unreasonable if Husband (1) appeared to
still be in control of the business, (2) asked Wife to delay collection
proceedings, or (3) reaffirmed the validity of the outstanding debt and
negotiated alternative payment options. Cf. Certainteed Corp. v. United Pac.
Ins. Co., 158 Ariz. 273, 277–79 (App. 1988) (holding that a defendant may be
estopped from asserting a statute of limitations defense if he induced the
plaintiff to delay filing suit by leading the plaintiff to believe that the claim
would settle without filing suit).

¶26          Husband argues nonetheless he was prejudiced by the delay
because relevant financial records are no longer available, and his memory
has faded. He also argues it would be inequitable to enter a large judgment
against him so many years after the divorce. But nothing in the record
shows that Husband changed his financial position in reliance on Wife’s
delay; mere allegations of prejudice are insufficient. See In re Marriage of
Yuro, 192 Ariz. 568, 574 (App. 1998). Although the lack of available
information on this issue might support a finding of prejudice, an
evidentiary hearing is required because questions of fact exist regarding the
reasonableness of Wife’s delay. The superior court therefore erred in
granting summary judgment based on laches.

       D.     Attorneys’ Fees and Costs

¶27           The superior court awarded Husband $8,000 in attorneys’
fees and costs under A.R.S. §§ 12-341 and 12-341.01. Because we are
vacating the court’s summary judgment order, we also vacate the award of
attorneys’ fees and costs. Both parties request an award of attorneys’ fees
on appeal pursuant to §§ 12-341.01 and 25-324. The court may reconsider
on remand any requests for attorneys’ fees, including fees incurred in this
appeal, pending the outcome of this litigation. See Tierra Ranchos
Homeowners Ass’n, 216 Ariz. at 204, ¶ 37.

¶28          Wife also requests attorneys’ fees as a sanction under A.R.S.
§ 25-415. Because she failed to provide any supporting grounds, we deny


                                       11
                    EANS-SNODERLY v. SNODERLY
                         Opinion of the Court

her request. However, as the successful party on appeal, Wife is entitled to
an award of taxable costs upon compliance with ARCAP 21.

                              CONCLUSION

¶29         We vacate the superior court’s order granting summary
judgment and remand for further proceedings consistent with this opinion.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       12